 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Complaint of Julio Salas and Monica Salas         No. CV-18-08019-PCT-JJT
10    As owners of the vessel “AZ 5368 BG.: and         ORDER
      her engines, tackle, appurtenances, etc.,
11
                     Plaintiffs-in-Limitation.
12
      For Exoneration from or Limitation of
13    Liability.
14
15          A conflict in the Court’s calendar requires the resetting of the September 10, 2019
16   Status Hearing (Doc. 52). Accordingly,
17          IT IS ORDERED vacating the telephonic Status Hearing in this matter set for 10:00
18   a.m. on September 10, 2019, and resetting it for September 19, 2019, at 10:30 a.m. in
19   Courtroom 505, 401 W. Washington Street, Phoenix, AZ 85003 before Judge John J.
20   Tuchi. Chambers will e-mail dial-in instructions to counsel prior to the hearing.
21          IT IS FURTHER ORDERED that since Claimant Karen Rea has not provided the
22   Court with an e-mail address, Petitioners’ counsel shall provide a copy of this Order to
23   Claimant Rea.
24          Dated this 9th day of September, 2019.
25
26                                           Honorable John J. Tuchi
                                             United States District Judge
27
28
